MORROW, P. J.
The offense is bigamy; punishment fixed at confinement in the penitentiary for a period of two years.
The motion for new trial was overruled, and notice of appeal entered of record on the 24th day of June, 1926. A single bill of exceptions found in the record was filed on the 27th day of October, 1926, and the statement of facts filed on the 29th day of the same month. Under the law in force (article 760, C. C. P. 1925), the time within which the statement of facts and bills of exceptions can be filed is limited to 90 days after the entry of the notice of appeal. The trial judge is without authority to extend the time beyond that date. In the absence of showing that the delay was due to some cause not within the appellant’s control, this court is without authority to consider either the statement of facts or the bill of exceptions. The record in the present case shows no legal excuse for the delay.
Perceiving no error in the record, the judgment is affirmed.